       Case 4:12-cv-03970-HSG Document 234 Filed 09/23/20 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
 5

 6
     SOFTWARE RIGHTS ARCHIVE, LLC,                         Case No. 4:12-cv-03970-HSG
 7
                       Plaintiff,                          ORDER DENYING PLAINTIFF’S
 8
                                                           MOTION TO EXTEND TIME TO
 9                                                         SEEK COSTS AND FEES PURSUANT
            v.                                             TO CIVIL L.R. 6-3 AND L.R. 54-4
10
     FACEBOOK, INC.,                                       Judge:   Hon. Haywood S. Gilliam, Jr.
11
                       Defendant.
12

13          The Court, having reviewed the papers submitted by the parties in connection with Plaintiff
14 Software Rights Archive, LLC’s (“SRA”) Motion to Extend Time to Seek Costs and Fees Pursuant

15 to Civil L.R. 6-3 and L.R. 54-4, and good cause being shown,

16          IT IS HEREBY ORDERED THAT:
17          SRA’S Motion to Extend Time to Seek Costs and Fees Pursuant to Civil L.R. 6-3 and L.R.
18 54-4 is GRANTED. The time for filing a bill of costs or a motion for attorney fees under any basis,

19 including 35 U.S.C. § 285, Fed. R. Civ. P. 54(d), Fed. R. Civ. P. 11, and Local Rule CV-54, shall

20 be extended until thirty days after the Federal Circuit’s issuance of the mandate regarding SRA’s

21 appeal of this Court’s final judgment, or thirty days after the time to file an appeal has expired. All

22 motions and bills relating thereto are suspended until after the Federal Circuit’s issuance of the

23 mandate regarding SRA’s appeal of this Court’s final judgment, after the time to file an appeal has

24 expired.

25

26

27
                                                       1     ORDER DENYING PLAINTIFF’S
28 Case No. 4:12-cv-03970-HSG
                                                             MOTION TO EXTEND TIME TO SEEK COSTS &
                                                             FEES PURSUANT TO CIVIL L.R. 6-3 AND L.R. 54-4
       Case 4:12-cv-03970-HSG Document 234 Filed 09/23/20 Page 2 of 2

                                                           ISTRIC
                                                      TES D      TC
                                                    TA




                                                                          O
                                               S
 1




                                                                           U
                                              ED




                                                                            RT
                                          UNIT
 2         IT IS SO ORDERED                                       D
                                                             DENIE
 3




                                                                                  R NIA
           Dated: 9/23/2020            ___________________________________________
 4                                                                              Jr.
                                       HON. HAYWOOD S. GILLIAM,               mJR.
                                                                    S. Gillia




                                          NO
                                                        a y w o o d




                                                                                  FO
 5                                               Judge HDISTRICT JUDGE
                                       UNITED STATES




                                           RT




                                                                              LI
                                                   ER




                                              H
 6




                                                                          A
                                                        N                     C
                                                                          F
 7                                                          D IS T IC T O
                                                                  R
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                          2    ORDER DENYING PLAINTIFF’S
27 Case No. 4:12-cv-03970-HSG
                                               MOTION TO EXTEND TIME TO SEEK COSTS &
                                               FEES PURSUANT TO CIVIL L.R. 6-3 AND L.R. 54-4
28
